UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 Commission File Number 333-208350 FUNDTHATCOMPANY (Exact name of registrant as specified in its charter) Nevada 47-4982037 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 555/114 Moo9, Sattahip District, Chonburi, 20180, Kingdom of Thailand (Address of principal executive offices)(Zip Code) 1-877-451-0120 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨ Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨ Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Emerging Growth Company x If an Emerging growth company, indicate by check mark it the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yes ¨No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court¨ Yes ¨No APPLICABLE ONLY TO CORPORATE ISSUERS: As of August 8, 2017 there were 73,850,000 shares of common stock issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II—OTHER INFORMATION 12 Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 12 Item 6. Exhibits. 13 2 PART I — FINANCIAL INFORMATION FUNDTHATCOMPANY CONDENSED FINANCIAL STATEMENTS (Unaudited) June 30, 2017 CONDENSED BALANCE SHEETS 4 CONDENSED STATEMENTS OF OPERATIONS 5 CONDENSED STATEMENTS OF CASH FLOWS 6 CONDENSED NOTES TO FINANCIAL STATEMENTS 7 3 Table of Contents FUNDTHATCOMPANY CONDENSED BALANCE SHEETS June 30, September 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDER’S DEFICIT CURRENT LIABILITIES Accounts payable Due to related party TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES - STOCKHOLDER’S DEFICIT Common stock Authorized 75,000,000 shares of common stock, $0.001 par value, Issued and outstanding 73,850,000 shares issued and outstanding (September 30, 2016 – 1,750,000,000) Additional paid in capital ) ) Accumulated deficit ) ) TOTAL STOCKHOLDER’S DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDER’S DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 4 Table of Contents FUNDTHATCOMPANY CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended June 30, For the three months ended June 30, For the nine months ended June 30, For the nine months ended June 30, REVENUE $
